           Case 2:20-cv-01621-RAJ-BAT Document 14 Filed 11/20/20 Page 1 of 7




 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8   NEW WORLD MEDICAL INC. et al.,

 9                             Plaintiff,                 CASE NO. 2:20-cv-01621-RAJ-BAT

10          v.                                            SECOND AMENDED ORDER
                                                          REGARDING FRCP 26(F)
11   MICROSURGICAL TECHNOLOGY INC.,                       CONFERENCE, INITIAL
                                                          DISCLOSURES, AND JOINT
12                             Defendant.                 STATUS REPORT

13
                                I. INITIAL SCHEDULING DATES
14
         The Court sets the following initial case scheduling deadlines:
15

16          Deadline for FRCP 26(f) Conference:                 January 18, 2021

17          Deadline to Exchange Initial Disclosures
            Pursuant to FRCP 26(a)(1):                           February 1, 2021
18
            Combined Joint Status Report and Discovery
19          Plan as Required by FRCP 26(f)
            And Local Civil Rule 26(f):                         February 15, 2021
20

21          The deadlines above may be extended only by the Court. Any request for an extension of
22   these deadlines should be made by email to Andy Quach, Courtroom Deputy, at
23

     SECOND AMENDED ORDER REGARDING
     FRCP 26(F) CONFERENCE, INITIAL
     DISCLOSURES, AND JOINT STATUS
     REPORT - 1
            Case 2:20-cv-01621-RAJ-BAT Document 14 Filed 11/20/20 Page 2 of 7




 1   andy_quach@wawd.uscourts.gov. The parties who have already appeared in this matter are

 2   required to meet and confer before contacting the court to request an extension.

 3                     II. JUDGE-SPECIFIC PROCEDURAL INFORMATION

 4          Counsel are directed to review Judge Jones’ chambers procedures at

 5   http://www.wawd.uscourts.gov/judges/jones-procedures. Counsel are expected to abide by the

 6   requirements set forth therein. Failure to do so may result in the imposition of sanctions.

 7   Links to Local Rules, Electronic Filing Procedures for Civil and Criminal Cases, court forms,

 8   instruction sheets, and General Orders, can be found on the Court’s website at

 9   www.wawd.uscourts.gov.

10                      III. JOINT STATUS REPORT & DISCOVERY PLAN

11          All counsel and any pro se parties are directed to confer and provide the Court with a

12   combined Joint Status Report and Discovery Plan (the “Report”) by January 13, 2021. This

13   conference shall be by direct and personal communication, whether that be a face-to-face

14   meeting or a telephonic conference. The Report will be used in setting a schedule for the prompt

15   completion of the case. It must contain the following information by corresponding paragraph

16   numbers:

17          1.      A proposed deadline for joining additional parties.

18          2.      The parties have the right to consent to assignment of this case to a full time

19   United States Magistrate Judge, pursuant to 28 U.S.C. §636(c) and Local Rule MJR 13, to

20   conduct all proceedings. The Western District of Washington assigns a wide range of cases to

21   Magistrate Judges. The Magistrate Judges of this district thus have significant experience in all

22   types of civil matters filed in our court. The parties should indicate whether they agree that the

23   Honorable Brian A. Tsuchida may conduct all proceedings including trial and the entry of

     SECOND AMENDED ORDER REGARDING
     FRCP 26(F) CONFERENCE, INITIAL
     DISCLOSURES, AND JOINT STATUS
     REPORT - 2
               Case 2:20-cv-01621-RAJ-BAT Document 14 Filed 11/20/20 Page 3 of 7




 1   judgment. When responding to this question, the parties should only respond "yes" or "no.”

 2   Individual party responses should not be provided. A "yes" response should be indicated only if

 3   all parties consent. Otherwise, a "no" response should be provided.

 4             3.    A discovery plan that states, by corresponding paragraph letters (A, B, etc.), the

 5   parties’ views and proposals on all items set forth in Fed. R. Civ. P. 26(f)(3), which includes the

 6   following topics:

 7                   (A)     the exchange of initial disclosures;

 8                   (B)    subjects, timing, and potential phasing of discovery;

 9                   (C)    electronically stored information;

10                   (D)    privilege issues;

11                   (E)    proposed limitations on discovery;

12                   (F)    the need for any discovery related orders;

13                   (G)    the need for and any specific limits on discovery relating to claim

14   construction, including depositions of witnesses, including expert witnesses; and

15                   (H)    whether discovery should be allowed before the disclosures required by

16   Patent Rule 120.

17             4.    The parties’ views, proposals, and agreements, by corresponding paragraph letters

18   (A, B, etc.) on all items set forth in Local Civil Rule 26(f)(1), which includes the following

19   topics:

20                   (A)    prompt case resolution;

21                   (B)    alternative dispute resolution;

22                   (C)    related cases;

23                   (D)    discovery management;

     SECOND AMENDED ORDER REGARDING
     FRCP 26(F) CONFERENCE, INITIAL
     DISCLOSURES, AND JOINT STATUS
     REPORT - 3
            Case 2:20-cv-01621-RAJ-BAT Document 14 Filed 11/20/20 Page 4 of 7




 1                  (E)     anticipated discovery sought;

 2                  (F)     phasing motions;

 3                  (G)     preservation of discoverable information;

 4                  (H)     privilege issues;

 5                  (I)     Model Protocol for Discovery of ESI; and

 6                  (J)     alternatives to Model Protocol.

 7          5.      Whether the case should be bifurcated by trying the liability issues before the

 8   damages issues, or bifurcated in any other way.

 9          6.      Any proposed modifications of the deadlines provided for in the Local Patent

10   Rules, and the effect of any such modification on the proposed date and time of the claim

11   construction hearing, if any.

12          7.      Whether confidentiality concerns affect the disclosures contemplated in these

13   rules and, if so, the parties’ positions on how they should be addressed.

14          8.      Whether and/or when a tutorial might be scheduled to assist the Court to

15   understand the underlying technology.

16          9.      Whether the Court should appoint an expert to hear and make recommendations

17   on claim construction issues.

18          10.     Whether any party plans to bring a motion for preliminary injunction or a

19   dispositive motion before the claim construction hearing and, if so, the nature of such motion.

20   (PLEASE NOTE: The Court will not rule on dispositive motions that raise issues of claim

21   construction prior to the claim construction hearing unless special circumstances warrant and the

22   party obtains leave of court in advance of filing.)

23

     SECOND AMENDED ORDER REGARDING
     FRCP 26(F) CONFERENCE, INITIAL
     DISCLOSURES, AND JOINT STATUS
     REPORT - 4
            Case 2:20-cv-01621-RAJ-BAT Document 14 Filed 11/20/20 Page 5 of 7




 1          11.     The nature of the claim construction hearing (e.g., an evidentiary hearing with

 2   testimony, oral argument only).

 3          12.     Any other suggestions for shortening or simplifying the case.

 4          13.     Whether the trial will be jury or non-jury.

 5          14.     The number of trial days required.

 6          15.     The names, addresses, and telephone numbers of all trial counsel.

 7          16.     If, on the due date of the Report, all defendant(s) or respondent(s) have not been

 8   served, counsel for the plaintiff shall advise the Court when service will be effected, why it was

 9   not made earlier, and shall provide a proposed schedule for the required FRCP 26(f) conference

10   and FRCP 26(a) initial disclosures.

11          17.     Whether any party wishes a scheduling conference before the Court enters a

12   scheduling order in the case.

13          18.     The date(s) that each and every nongovernmental corporate party filed its

14   disclosure statement pursuant to Fed. R. Civ. P. 7.1 and Local Civil Rule 7.1.

15          19.     A proposed case schedule in the same or similar format as follows:

16
       EVENT                                                           DEADLINE
17
                                                                      30 days after entry of
       Deadline to Join Additional Parties
18                                                                    Scheduling Order
       Plaintiff to serve Preliminary Infringement
19                                                                     45 days after entry of
       Contentions and Disclosure of Asserted Claims
                                                                       Scheduling Order
20     (LPR 120)
       Defendant to serve Preliminary Non-Infringement and
21                                                                     65 days after entry of
       Invalidity Contentions (LPR 121) and accompanying
                                                                       Scheduling Order
22
       Document Production (LPR 122)
       Parties to exchange Proposed Terms and Claim                    95 days after entry of
23     Elements for Construction (LPR 130)                             Scheduling Order
     SECOND AMENDED ORDER REGARDING
     FRCP 26(F) CONFERENCE, INITIAL
     DISCLOSURES, AND JOINT STATUS
     REPORT - 5
            Case 2:20-cv-01621-RAJ-BAT Document 14 Filed 11/20/20 Page 6 of 7




 1     Parties to exchange Preliminary Claim Constructions              95 days after entry of
       and Extrinsic Evidence (LPR 131)                                 Scheduling Order
 2
       Parties to file Joint Claim Chart and Prehearing                 140 days after entry of
 3     Statement                                                        Scheduling Order

 4                                                                      190 days after entry of
       Completion of Claim Construction Discovery
                                                                        Scheduling Order
 5                                                                      195 days after entry of
       Parties to file Opening Claim Construction Briefs
                                                                        Scheduling Order
 6
                                                                        210 days after entry of
       Parties to file Responsive Claim Construction Briefs
 7                                                                      Scheduling Order

 8
                                                                        To be set by the Court
       Tutorial (if necessary)

 9                                                                      To be set by the Court
       Claim Construction Hearing
10
                                                                        60 Days After Claim
       Close of Fact Discovery
11                                                                      Construction Order
                                                                        90 Days After Claim
12     Parties to Exchange Initial Expert Reports
                                                                        Construction Order
13                                                                      120 Days After Claim
       Parties to Exchange Supplemental Expert Reports
                                                                        Construction Order
14
                                                                        150 Days After Claim
       Close of Expert Discovery
15                                                                      Construction Order
                                                                        180 Days After Claim
16     Parties to file case dispositive motions and/or Daubert
                                                                        Construction Order
       motions
17
                                                                        To be set by the Court
       Trial
18

19          If the parties are unable to agree on any part of the Report, they may answer in separate

20   paragraphs. No separate reports are to be filed. If the parties wish to have a status conference

21   with the Court at any time during the pendency of this action, they should notify Andy Quach,

22   Courtroom Deputy, at andy_quach@wawd.uscourts.gov.

23

     SECOND AMENDED ORDER REGARDING
     FRCP 26(F) CONFERENCE, INITIAL
     DISCLOSURES, AND JOINT STATUS
     REPORT - 6
            Case 2:20-cv-01621-RAJ-BAT Document 14 Filed 11/20/20 Page 7 of 7




 1                              IV. PLAINTIFF'S RESPONSIBILITY

 2          Plaintiff's counsel will be responsible for starting the communications needed to comply

 3   with this Order.

 4             V. EARLY SETTLEMENT CONSIDERATION AND NOTIFICATION

 5          If settlement is achieved, counsel shall immediately notify Andy Quach, Courtroom

 6   Deputy, at andy_quach@wawd.uscourts.gov.

 7          The parties are responsible for complying with the terms of this Order. The Court may

 8   impose sanctions on any party who fails to comply fully with this Order.

 9          DATED this 20th day of November, 2020.

10

11                                                       A
                                                         BRIAN A. TSUCHIDA
12                                                       Chief United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23

     SECOND AMENDED ORDER REGARDING
     FRCP 26(F) CONFERENCE, INITIAL
     DISCLOSURES, AND JOINT STATUS
     REPORT - 7
